Citation Nr: 1505982	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to December 1949 and from March 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and assist in the development of the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013). 

In the instant case, the Veteran's claim for service connection for bilateral hearing loss has been granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

Merits

The Veteran claims that his bilateral hearing loss was incurred in service.  The Board finds that evidence supports this contention and that service connection is warranted.

The September 2014 VA examination demonstrates the existence of a current disability of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

The Veteran contends that he was exposed to hazardous noise as a construction electrician while in the Navy. The Veteran is competent to report an occurrence of an in-service injury. He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of a construction electrician. The Board concedes this is a military occupational specialty consistent with exposure to loud noises. 38 U.S.C.A. § 1154(a). Thus, while an in-service injury is not necessarily established, the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to noise in service, which could be equated to acoustic trauma.  Importantly, in the September 2014 VA examination, the VA examiner reported, "[the Veteran] was treated for otitis externa several times in 1950. He was around noise as a constructioni[sic] electrician's mate, working in sheet metal and electrical shops and in a generator shop. In 1952, he was also around rifles, machine guns and hand grenades as part of combat training."

Turning to the requirement of a nexus between the Veteran's service and his current bilateral hearing loss, the Board notes at the onset that the VA examiner has inadvertently created a higher standard for service connection then what is required by law.  Specifically, the VA examiner notes "that it cannot be determined that there was not a loss without any kind of threshold testing close to his discharge date."  This assumes that to obtain service connection that there must be conclusive evidence of a hearing disability with threshold testing close to the time of discharge.  Thus, the standard that the VA examiner employed while crafting his rationale is incorrect.  That being said, the VA examiner's rationale is salvageable as it actually supports the finding of service connection, as he notes "[the Veteran] was treated for otitis externa several times in 1950.  He was around noise as a construction electrician's mate, working in sheet metal and electrical shops and in a generator shop.  In 1952, he was also around rifles, machine guns and hand grenades as part of combat training.  Since that time, he has had some middle ear issues which led to surgery for mastoiditis and PE tube placement in the last 10 years." (Emphasis added.)  Thus, the language "since that time" clearly denotes a connection between the Veteran's service and his current disabilities.  Further bolstering the Veteran's claim, the Board also notes the inconsistency between the grant of service connection of the Veteran's tinnitus established by an August 2011 VA examination report, wherein the VA examiner stated "The etiology of the tinnitus at least as likely as not related to military service noise exposure, which consisted of aircraft engine noise and mechanical and industrial noise as an electrician," and the later September 2014 VA examination report, which does not opine a relationship between the Veteran's hearing loss and service but notes that "tinnitus is known to be a symptom associated with hearing loss."  Simply put, the hearing loss associated with the Veteran's tinnitus must by extension be related to his service as it was found to be associated with a disability (tinnitus) that was found to be related to service.  

Therefore, as the evidence establishes the existence of bilateral hearing loss in accordance with 38 C.F.R. § 3.385; an injury in service, and a causal relationship between the Veteran's current bilateral hearing loss and the injury (exposure to hazardous noise) incurred during service, the Board finds that the evidence supports the grant of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  Service connection for bilateral hearing loss is therefore warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

The claim for service connection for bilateral hearing loss is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


